UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 94-41164
                            Summary Calendar
                         _____________________

                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                VERSUS

                      RODAFA VANDUSS GODBOLT,

                                                 Defendant-Appellant.

      ____________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
      _____________________________________________________

                            (May 25, 1995)

Before JONES, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:

     Contending that the district court failed to consider his

mitigating role in an underlying offense, Rodafa Godbolt appeals

the sentence imposed following his plea of guilty to misprision of

a felony.   We AFFIRM.

                                  I.

     While traveling in an automobile on Interstate 10, Godbolt and

Cesar Brumfield were stopped by a deputy sheriff in Jefferson Davis

Parish, Louisiana. After the deputy obtained consent to search the

vehicle, a drug-sniffing dog alerted to the spare tire.    The deputy

instructed Godbolt and Brumfield to follow him to a nearby service

station where the deputy intended to break down the spare tire for

inspection.
      On the way to the service station, the two suspects eluded the

deputy by exiting the highway.                     Shortly thereafter, the deputy

found the vehicle; the spare tire was missing.                          Brumfield was

arrested the next day, and disclosed the location of the spare

tire; approximately 218.74 grams of crack cocaine were discovered

in it.    Subsequently, Godbolt was arrested.

      Godbolt was indicted on one count of conspiracy to possess

with intent to distribute, in violation of 18 U.S.C. § 2 and 21

U.S.C.    §    846,        and    one   count   of    possession      with   intent     to

distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

Pursuant      to   a   plea       agreement,    he    pled   guilty    on    a   bill   of

information charging him with misprision of a felony, in violation

of   18   U.S.C.       §    4.1     Under    section    2X4.1   of     the   Sentencing

Guidelines, the district court determined Godbolt's offense level

to be 16 (19, less 3 levels for acceptance of responsibility), with

a criminal history category of I, resulting in an imprisonment

range of 21 to 27 months.               The district court imposed a sentence

of, inter alia, 21 months imprisonment.

                                             II.



1
     18 U.S.C. § 4 provides criminal liability for "[w]hoever,
having knowledge of the actual commission of a felony cognizable by
a court of the United States, conceals and does not as soon as
possible make known the same to some judge or other person in civil
or military authority under the United States ...."

     The bill of information did not charge Godbolt with the
underlying felony.     Instead, it stated that Godbolt, having
knowledge of the actual commission of a felony, concealed it by
giving investigating authorities false and misleading information.


                                            - 2 -
      Guidelines      §    2X4.1(a)      provides    that     for   the   offense   of

misprision of a felony, the base offense level shall be "9 levels

lower than the offense level for the underlying offense, but in no

event less than 4, or more than 19."                At issue is whether Godbolt

was entitled to an additional downward adjustment to his offense

level on the basis that he was a minimal participant in the

underlying felony.          The district court concluded that Godbolt's

reduced culpability for the underlying felony had already been

taken into consideration in determining his base offense level;

additionally, any reduction for minimal participation should be

considered     with       respect   to    the    misprision     offense,    not     the

underlying offense.

      We review the interpretation of the sentencing guidelines de

novo.      E.g., United States v. White, 945 F.2d 100, 101 (5th Cir.

1991).      Factual findings to which the guidelines are applied are

reviewed for clear error.             E.g., United States v. Ruff, 984 F.2d
635, 640 (5th Cir.), cert. denied, 114 S. Ct. 108 (1993).

      Here, the defendant charged with misprision was involved also

in   the    underlying      felony.        With     respect    to   the   sentencing

guidelines, we noted in United States v. Warters, 885 F.2d 1266

(5th Cir. 1989), that

             [a] misprision defendant's personal guilt of the
             underlying offense is ... a circumstance not taken
             into   account  in   formulating  the   misprision
             guidelines under section 2X4.1.     Misprision is
             normally not committed by one of the perpetrators
             of the underlying offense.... These circumstances
             strongly suggest that section 2X4.1 assumes that
             the misprision defendant is not guilty of the
             underlying offense. Indeed, that is obviously why


                                         - 3 -
             section 2X4.1 provides for a nine point reduction
             from the underlying base offense level.

Id. at 1275 (emphasis in original).

      Because § 2X4.1 presupposes a defendant's lack of involvement

in   the    underlying   offense,   any     adjustment   based   on   reduced

culpability (U.S.S.G. § 3B1.2) must be based on a mitigating role

in the misprision offense.        See U.S.S.G. § 2X4.1, comment. (n.2)

("[t]he adjustment from §3B1.2 (Mitigating Role) normally would not

apply because an adjustment for reduced culpability is incorporated

in the base offense level").        Accordingly, the district court did

not err in refusing to consider any mitigating role that Godbolt

may have played in the underlying offense.            But see Warters, 885
F.2d at 1275 (district court may depart upward from the misprision

guideline range upon making a specific finding that the defendant

was guilty of the underlying offense).

                                    III.

      For    the   foregoing   reasons,    the   sentence   imposed   by   the

district court is

                                 AFFIRMED.




                                    - 4 -